Citation Nr: 1439144	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Oklahoma City, Oklahoma.  

In connection with this appeal, Board has reviewed the limited documentation provided by the VAMC.  The Board has also reviewed additional records in the appellant's VA paper claims folder, as well as in his electronic Virtual VA and VBMS folders.  The Board observes that there is no indication that the VAMC reviewed the additional records in the appellant's paper VA claims folder or in his electronic VA claims files.  In light of the fact that this matter requires a remand for additional evidentiary development and review by the VAMC, no prejudice has resulted from the Board's review of this additional evidence in the first instance.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefor, to an annual clothing allowance, provided the following eligibility criteria are satisfied:  (1) because of a service-connected disability, the Veteran wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the Veteran's clothing; or (2) the Veteran uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines that such medication causes irreparable damage to the Veteran's outergarments.  38 U.S.C.A. § 1162 (West 2002).  

Additionally, (1) a VA examination or private hospital or examination report must disclose that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of a service-connected disability, and such disability is the loss or loss of use of a hand or foot compensable under certain provisions of 38 C.F.R. § 3.350; or (2) that the Under Secretary for Health or designee certifies that because of such service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outergarments.  38 C.F.R. § 3.810 (2014).

In this case, the available record reflects that service connection is in effect for a left total knee arthroplasty; osteoarthritis of the right knee; and left knee surgical scars.  Although the VAMC initially denied the application for a clothing allowance on the basis that there was no indication of current use of a knee brace, the record available, including a December 2010 VA examination, reflects that the Veteran's service-connected knee disabilities require the use of knee braces.  Additionally, on his March 2011 substantive appeal, the Veteran reported that he wore a knee brace on a daily basis.  In addition, the Veteran has reported that he also used a menthol gel and capcasin prescribed by his physician for the purpose of lowering swelling.  He indicated that this medication caused stains on his clothing.  The statement of the case determined that if the Veteran's clothing was affected by his knee braces, it was being utilitized improperly.  

Because the applicable regulation specifies that there must be a certification that the prescribed prosthetic, appliance, or medication tends to wear or tear the Veteran's clothing or cause irreparable damage to them, such medical certification is required in this case.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the Veteran, obtain any additional VA or private clinical records pertaining to treatment of the service-connected right and left knee disabilities.

2.  Thereafter, schedule the Veteran for a VA medical examination for the purpose of determining whether any knee brace prescribed for his service-connected knee disabilities results in wear and tear to his clothing and/or whether any topical medication prescribed for his service-connected knee scars causes irreparable damage to his clothing.  The paper and electronic claims folders must be made available to and reviewed by the examiner in connection with the examination.  After examining the Veteran and reviewing the record, the examiner should provide a certification as to whether any knee brace prescribed for his service-connected knee disabilities results in wear and tear to his clothing and/or whether any topical medication prescribed for his service-connected knee scars causes irreparable damage to his clothing.  The report of examination should include a complete explanation for all opinions expressed.

3.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



